



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Campbell, 2013 ONCA 544

DATE: 20130906

DOCKET: C50946

Laskin, MacPherson and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Steven Campbell

Appellant

James Fleming, for the appellant

Deborah Krick, for the respondent

Heard: September 5, 2013

On appeal from the conviction entered and sentence
    imposed by Justice G. Griffin of the Ontario Court of Justice, dated February
    27, 2009.

APPEAL BOOK ENDORSEMENT

[1]

The findings of fact made by the trial judge bring this case well within
    the reach of the essential elements of care or control within paragraph 33 of
R. v. Boudreault
, 2012 SCC 56. There was no need to resort to or
    explain the application of the presumption. The appeal from conviction is
    dismissed.

[2]

In connection with the appeal from the lifetime driving prohibition, we
    are satisfied that the appellant received oral notice of the Crowns intention
    to seek an increased punishment at the outset of trial proceedings. While there
    may have been a misapprehension of the term of an existing prohibition, we are
    satisfied that the circumstances of this offence and offender amply warrant a
    lifetime prohibition. Leave to appeal sentence is granted, but the appeal is
    dismissed.


